GARDNER, J.
By this bill the appellees (complainants in the court below) seek to enjoin the enforcement of a judgment recovered against them by the respondent in a court of law. The chancellor held the bill sufficient, overruling the demurrer, and hence this appeal.
We leave a recital of the salient features of. the bill to be found in the report of the case.
The judgment recovered in the law court was by default, and' the theory upon which the complainants seek relief is that such judgment was so recovered as the result of fraud, accident, or surprise unmixed with fault or neglect on the part of complainants.
“The rule allowing parties to appeal to chancery against a judgment in another court is of. great strictness and inflexibility, and it is necessary that it should be so, as otherwise the jurisdiction of that court would soon supplant that of all other tribunals.”—Watts v. Gayle, 20 Ala. 825.
“A proper and due regard for the peace and interests of society requires strictness and caution in exercising the power to disturb the decrees and judgments of other courts of competent or concurrent jurisdiction, and reopening controversies, which it is the policy of the law to quiet. * * * To successfully invoke the interposition, it is not sufficient that wrong has been done, but it must be manifest that the wrong occurred because of accident, surprise, fraud, or the act of the opposite party, and without fault or neglect on the part of the party complaining. A concurrence of injustice committed and freedom from fault and negligence, is *263an indispensable condition to the exercise of this jurisdiction.”—Waldrom v. Waldrom, 76 Ala. 289.
Again in Foshee v. McCreary, 123 Ala. 493, 26 South. 309, it is said: “The rules of equity are strict in requiring a party seeking relief from a judgment at law to acquit himself of fault or neglect in respect of defenses which might have been interposed to prevent the judgment.”
See, also, Ex parte Walker, 54 Ala. 577.
It is therefore well settled that whatever may be the fraud, or accident, or surprise alleged, unless the complainant is able to show that he himself was without fault or neglect, then he must be denied relief.
Many of the authorities use the language, “due diligence must be shown,” while in Norman v. Burns, 67 Ala. 248, it is said that: “The-highest degree of diligence is exacted from Mm, and if it is not exhibited, the court will not intervene. * * * A want of diligence is as fatal as the want of a valid substantial defense, or the absence of any fact rendering it unconscientious to execute the judgment.”
We may, in the instant case, however, only place emphasis upon the expression “due diligence,” and we are of the opinion complainant has failed to meet even- this requirement, and that the bill is fatally defective.
In the first place it is well understood that an exercise of due diligence requires that application be made to the law court for relief during the term at which the judgment was rendered, or, if not, that the bill disclose a valid reason for the omission. It was so held as far back as the case of French v. Garner, 7 Port. 549, alluded to in Ex parte Wallace, 60 Ala. 267, as a leading case, wherein the opinion says: “He [complainant] does not show that he could not have applied for a new *264trial to the court which tried the cause, nor show any excuse for his not doing so.”
So, also, in the more recent case of National Fertilizer Co. v. Hinson, 103 Ala. 532, 15 South. 844, where it is said: “Again, the bill is fatally defective in failing to show why application was not made to the court, before adjournment, to set aside the judgment.”
This is fully recognized as the rule in Evans v. Wilhite, 167 Ala. 591, 52 South. 845. See, also, Blood v. Beadle, 65 Ala. 103.
There is no averment whatever in this bill that application was made to the law court to set aside the judgment, before adjournment of said court, nor is there any effort made to excuse a failure to do so. Under numerous authorities of this court, this is a fatal defect in the bill. We emphasize the words “before adjournment” as it is well settled that the statutory provision for rehearing (section 5372, Code) does not oust the chancery jurisdiction in such cases as therein provided.—Evans v. Wilhite, supra.
From brief of counsel for appellee, however, it seems to be the insistence that the bill shows a discovery of the judgment by complainants too late for such application to be -made, as 30 days had expired after judgment by default was rendered before they learned of the same, and that therefore, under the practice act which governs Walker county (Acts 1907, page 494), the judgment had passed beyond control of the court.
It is to be noted that the suit in that court was for recovery of unliquidated damages, and that the judgment by default was rendered October 22, 1912. The writ of inquiry was executed and final judgment rendered November 21, 1912, and complainants learned of this final judgment the night of November 21, 1912, which date -was the 30th day from the default judgment. *265Section 1 of said Act 1907, p. 492, provides for taking of judgment by default, and also provides for setting the same aside by the court for good cause shown. Section 6 of the act provides that^ final judgment shall be considered beyond control of the'court after the expiration of 30 days from rendition thereof. Was, therefore, the judgment by default rendered October 22, 1912, in a case seeking recovery of unliquidated damages, a final judgment within the meaning of the said practice act? We think not. _
“And generally a final judgment cannot be entered where the damages are unliquidated, or the amount of plaintiff’s claim uncertain or indeterminate; there must •first be an interlocutory judgment j)y default, and the final judgment is entered after the damages have been assessed on a writ of inquiry or-otherwise determined according to law.’—23 Cyc. 765.
We offer this quotation only as an aid to the proper construction of said act. The circuit court was in session, presumptively, at least, of course, from rendition- of default judgment to thé entry of final judgment on execution of writ of inquiry. It is clear that as a general rule, the court would of • course have had full control of such default judgment during such term, and the only question remaining . is- whether or not there is anything in said practice act which would work a change in the rule. What we here say in regard to said default judgment not being a final judgment is to- be understood as construing said act, and, of course is therefore confined to the'case in hand. We think it clear that the language used in said act demonstrates that the default judgmeht in a case of this character was not a final judgment ’ as referred to- in .section 6 of said act, but was interlocutory and still remained within the control of the court, and that the 30 days’ limitation there*266in mentioned did not apply thereto. The default judgment in this case of October 22, 1912, was therefore only an mterlocutory judgment, and the final judgment was rendered after the writ of inquiry was executed and amount of recovery thereby fixed, which was on November 21, 1912. Therefore the final judgment was of this latter date, and it was this judgment to which the language of section 6 of the act above must apply.
As to whether or not an appeal would lie from an order overruling the motion to set aside the judgment (it being a default judgment), as contended by counsel under the authority of Haygood v. Tait, 126 Ala. 264, 27 South. 842, is immaterial. There was no necessity of anticipating an adverse ruling, but the duty was upon complainants to have made the application.
If counsel did not so construe the act, and rested upon a mistaken idea as to the law, it furnishes no excuse. This was directly decided in case of Norwood v. L. & N. R. R. Co., 149 Ala. 151, 42 South. 683, a reference to the opinion therein found being sufficient without further comment. The bill, therefore, does not show application made to the law court before adjournment or before expiration of required time, nor any excuse for not doing so, and is fatally defective in this respect.
When fraud is relied upon to relieve against a judgment, it must be fraud practiced in the very act of obtaining the judgment, “fraud in its concoction”; and, as held in Hardeman v. Donaghey, 170 Ala. 367, 54 South. 172: “The nature of fraud, too, must be such as is utterly repugnant to honest intentions. It must, in a sense, be shown to be actual and positive.”
We find no averment of the bill which would indicate fraudulent intent, within the meaning of the authorities, on the part of the respondent. The bill shows that upon suit being brought and service had in February, *2671912, one of the complainants went to see the respondent concerning same, and' it shows that in point of fact the respondent himself did not know of that particular Snit, but.stated he would see his attorney. It is alleged he made a verbal statement that he would have the suit dismissed. The complainant then went to his attorney and informed him of the situation and of the declaration of respondent, and the attorney thereupon wrote out a statement, for the signature of respondent, who refused to sigh, stating he would see his attorneys. That thereafter the parties again- met, and respondent told the complainant as to why the guit was brought against them as explained to him by his attorney. Counsel for complainants had filed a demurrer to the complaint. All this occurred during the latter part of February, 1912, and the first part of the month of March, 1912.
The bill shows nothing more done by complainants during’all'-the time intervening between such date and October 22, 1912, when 'the judgment by default was taken. - As previously stated, no actual, positive fraud, nor fraudulent intent and design is alleged, but on the contrary what' was said and done by the respondent is consistent with hones! intentions. The theory of the bill must therefore seem to rest upon the verbal statement of respondent that he would dismiss the case. But it is shown that respondent refused to sign the statement in writing to that effefct, , The verbal statement as to dismissal was invalid and unenforceable under the fourteenth rule of practice in the circuit court (Code 1907, p. 1520), which reads: ‘No private agreement or consent between the parties or their attorneys, relating to the proceedings in any cause, shall be alleged or suggested by either against the other, unless the same be in writing, and signed by the party to be bound thereby.”.
*268In Collier v. Falk, 66 Ala. 223, a case very much in point, after quoting above rule, it is said: “The alleged agreement here is in violation of this rule of practice. It is not in writing, as required. It cannot be alleged or suggested, by either against the other, as a basis of redress in any court.”
Speaking to the same effect, and referring to agreement of the attorney that judgment would not be taken, the court, through Chief Justice Brickell, in case of Norman v. Burns, 67 Ala. 21, says that: “Abstaining from causing them to be reduced to writing, and signed, was an abstinence from the measure of diligence the law imposed upon him, and it is far better that he should suffer damage from his own want of diligence, or his misplaced confidence, than that a precedent should' be made lessening the dignity of judgments, and protracting strife and controversy.”
The bill in the instant case shows the respondent declined to sign such statement, and clearly under the above authorities, and under these circumstances, complainant cannot rely for relief upon such verbal state-' ment.
But, even with this aside, the subsequent conversation with respondent disclosed to complainants that he was relying upon his attorneys as to the suit and the reason why the suit was brought, and the bill shows that complainants themselves employed counsel, and fails to show that any further attention was given to the suit after filing the demurrer in February, 1912, until the filing of this bill in December, 1913.
We think it clear that complainants have not shown an exercise of that “due diligence” required in. cases of this character.—Collier v. Parish, 147 Ala. 526, 41 South. 772.
*269Nor is it any ground for relief that the judgment was by default, demurrer having been filed. Not having been called to the attention of the court, the demurrer could have been considered as abandoned, and the fact that the judgment was by default instead of nil dicit relates to a mere matter of form.—Elyton Land Co. v. Morgan & Co., 88 Ala. 434, 7 South. 249.
Nor is it sufficient ground for relief that the cause was not set down for trial until in the month of October, and the list of cases made out by the clerk and published did not disclose the case of respondent against complainants. No diligence or effort on part of complainants to ascertain the status of the cause is shown.—Renfro Bros. v. Merryman & Co., 71 Ala. 195. Nor does the bill give information as to rules of practice governing trial of causes in said court under authority of sectins 11 and 12 of said practice act.
But in any event, these were matters, of course, which were proper to be first presented to the law court upon •seasonable application, which, as previously stated, should have been made to that court, or else a valid excuse for failing to' do so should appear in the bill.
In addition to the requirements of a bill of this character as herein stated, it is "also required that the bill •show that complainants have a good and meritorious defense to the cause of action, which they can establish.—National Fertilizer Co. v. Hinson, supra, fourth headnote; Ex parte Wallace, 60 Ala. 267. “In a bill of this character to obtain an injunction against a judgment at law, the allegations must be positive, explicit, and •certain. * * * As against a demurrer, the general conclusion of the pleader is insufficient.”—De Soto Coal & Mining Co. v. Hill, 188 Ala. 667, 65 South. 988; 23 Cyc. 1039.
*270We do not think it can he said that the bill in this respect meets these requirements, as the defenses are stated in rather a general manner.
As previously stated herein, the final judgment was rendered November 21, 1912, and this bill appears to have been filed December 23, 1913, more than a year thereafter. This delay is unexplained, but it is unnecessary that we express any opinion as 1» this, as the bill is fatally defective in other respects as herein shown, yet we think it proper to exercise the same caution as did the writer of the opinion in the case of National Fertilizer Co. v. Hinson, supra, 103 Ala. 536, 15 South. 844, and to state we do not commit ourselves to the proposition that imemplaMied delay of 13 months after rendition of the judgment is not fatal to relief in equity, if the case were otherwise made out. We express no opinion thereon. Several essential elements of a bill of this character are here lacking. The bill, in our opinion, is fatally defective, and as framed is without equity.
The decree of the chancery court is reversed, and one here rendered sustaining the demurrer to the bill and allowing complainants 30 days within which to amend the bill as they may be advised, if so desired, and the cause is remanded to said chancery court.
Reversed, rendered, and -remanded.
Anderson, C. J., and Mayfild and Somerville, JJ., concur.